Siebeceee, J.
(dissenting). The decision of the court approves the legislative propriety of enacting laws to prevent corrupt practices in elections in order to preserve the purity of the ballot. The American Congress, the English Parliament, and our state legislatures have exerted their legislative *622powers for tbe accomplishment of this object by enacting such laws, some of which were enacted prior to the adoption of our state constitution. By these laws the expenditure of money in elections is attempted to be so regulated as to prevent the abuse and corruption of the elective franchise. The leading features of the acts are restrictions on contributions and expenditures, publicity thereof, and the imposition of penalties for violation of the prescribed regulations. The court holds that the provisions of sec. 12.05, Stats. 1915, of our act on this subject are invalid because they improperly “restrain or abridge the liberty of the citizen to freely speak and publish his sentiments on all subjects” as guaranteed by sec. 3, art. I, of the state constitution. The terms of sec. 12.05, Stats. 1915, are not, in my opinion, an invalid restraint or abridgment of these rights, in the light of an urgent necessity to regulate the mischievous expenditures of money in elections. It is important to observe that the statute does not regulate the expenditures of money by persons in their political activities, or in promulgating their sentiments and convictions on any subject or any policy of government disassociated from and independent of any activity of influencing voters in an election, and also that no person is precluded from participating as a speaker in political campaigning in elections and speaking, his sentiments freely, except that when a person so participates as a speaker in an election campaign to influence voters he is required to file statements of his expenditures as such a speaker, or that he carry on his work at the expense of a party committee, a personal campaign committee, or a local county agency, who are required to file and make public all disbursements incurred by them for political purposes. Manifestly these regulations of carrying on political campaigns and requiring all persons engaged in them to comply with the provisions of this law were enacted for the purpose of controlling the expenditure of money in elections — an object clearly within the legislative *623power. Tbe act also permits the widest freedom to all persons and groups of persons to promote and agitate for any cause by the press and print through the mails at the place of their residence and thence throughout the state. This shows that the freedom of speech and press is wholly unaffected by the provisions of this act and is as unconfined as ever as to all matters other than campaigning for votes in an election, and in such campaigns all persons have the unrestricted liberty to speak throughout the state as they please and employ the mails of their counties and thence throughout the state to publish their sentiments and expound their doctrines, policies, and reforms concerning any cause. A very broad and unrestricted field for activity is thus available to every publicist, speaker, reformer, or any body of men honestly concerned with the necessity of bringing their views to the notice of voters of the state. I am unable to perceive how the requirements of this law, to give an account of the disbursements connected with such activities and to carry them on through the committees and local county groups in cases of political agitation, for the purpose of enabling the state to prevent corruption in elections, can be considered an invasion of the freedom of speech or press. Reasonable regulations to guard the ballot are necessary to prevent unbridled license in the exercise of these fundamental rights in order to maintain a government of laws. As above indicated, corrupt practices acts are enacted to remedy these evils, and the right of free speech and press does not imply that its inviolability is such that it can do no wrong. Indulgence of it .is always conditioned on the proposition that its exercise does not subvert the government and is “limited, but not abridged, by laws passed in the exercise of the police power, for the protection of the moral health of the community.” Black, Const. Law (3d ed.) p. 653; State ex rel. Runge v. Anderson, 100 Wis. 523, 76 N. W. 482; State ex rel. Nordin v. Erickson, 119 Minn. 152, 137 N. W. 385; *624State v. Pioneer Press Co. 100 Minn. 173, 110 N. W. 867. The legislative provisions of sec. 12.05 are directed at the evils in' elections and seek to correct them by limiting contributions and expenditures of money and by requiring all persons engaged in political campaigning to carry on their activities through the prescribed agencies of committees and local groups. To accomplish these purposes the legislature found it necessary and expedient to subject the citizen to these methods of campaigning, which in some measure operate to confine the rights of the freedom of speech and press in elections to the préscribed manner of exercising them. But such restrictions to secure the public welfare are implied in the very language of sec. 3, art. I, of our constitution, “Every person may freely speak, write and publish his sentiments on all subjects, being responsible for the abuse of that right, and no laws shall be passed to restrain or abridge the liberty of speech or of the press.” This provision of the constitution in common with all other provisions is subordinate to the great leading purpose for which constitutional governments have been established, namely, to form a more perfect government and to promote the general welfare, and, like all fundamental rights, requires regulation to prevent these rights from being abused, which is the law of liberty. This doctrine is forcibly and clearly expressed in the words:
“Power to determine such questions, so as to bind all, must exist somewhere; else society will be at the mercy of the few, who, regarding only their own appetites or passions, may be willing to imperil the peace and security of the many, provided only they are permitted to do as they please. Under our system that power is lodged with the legislative branch of the government. It belongs to that department to exert what are known as the police powers of the state and to determine primarily what measures are appropriate or needful for the protection of the political morals, the public health, or the public safety.” Mugler v. Kansas, 123 U. S. 623, 660, 8 Sup. Ct. 273.
*625Where tbe abuse of tbe purity of elections begins, through whatever means it be accomplished, liberty of speech and press must end, for without such a check this right could be made a most effective instrument of mischief. The Corrupt Practices Act was framed to guard • against such mischiefs, and the legislature found its provisions appropriate and necessary to check existing evils, which threatened to subvert the rights and privileges of the elective franchise. In the light of the public evils and the pernicious influence on voters in elections which flow from the lavish expenditure of money, there is much justice and sound public policy in the legislative restrictions imposed on persons by the Corrflpt Practices Act. No doubt exertion of the legislative power in this regard has its difficulties and embarrassments in order to preserve and protect the elective franchise from abuse and the rights guaranteed by liberty of speech and press. I am unable to concur in the view of the court that the provisions of sec. 12.05, Stats. 1915, are an unconstitutional invasion of the rights of freedom of speech and press. The regulations and conditions of this section are appropriate, reasonable, and in the legislative discretion necessary means in the scheme of the law to eradicate existing evils in elections, and hence do not conflict with the rights of free speech and press. I consider the enactment of the law a proper exertion of the legislative power and within the discretion which obviously animated the legislators in their vigilance to correct existing mischiefs that threaten to subvert the purity of elections, and that its provisions do not operate to unreasonably restrain or abridge the liberty of speech and press in the light of eradicating the evils that have grown up in the political field from lavish expenditures of money which menace the freedom and purity of the ballot.
I am authorized to state that Mr. Justice KbbwiN concurs in this dissenting opinion.